FILED
                             NOT FOR PUBLICATION                             JUN 29 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MAYRA GRACIELA CARDENAS                          No. 12-70242
MENDEZ,
                                                 Agency No. A096-362-961
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 22, 2015**

Before:        HAWKINS, GRABER, and W. FLETCHER, Circuit Judges.

      Mayra Graciela Cardenas Mendez, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of her

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the denial of a motion to reopen.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for

review.

      We grant Cardenas Mendez’s motion to accept her late-filed reply brief.

      The BIA did not abuse its discretion in denying Cardenas Mendez’s

untimely and number-barred motion to reopen, see 8 C.F.R. § 1003.2(c)(2),

because it considered the record and acted within its broad discretion in

determining that the evidence was insufficient to demonstrate prima facie

eligibility for the relief sought, see Najmabadi, 597 F.3d at 986; see also Zetino v.

Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (petitioner’s “desire to be free from

harassment by criminals motivated by theft or random violence by gang members

bears no nexus to a protected ground”). Cardenas Mendez’s contention that the

BIA did not give full and fair consideration to all the evidence does not overcome

the presumption that the agency reviewed all of the evidence she presented. See

Larita-Martinez v. INS, 220 F.3d 1092, 1095-96 (9th Cir. 2000). In light of our

conclusions, we need not reach Cardenas Mendez’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                    12-70242